SMITH, Circuit Judge
(concurring). The foregoing opinion is supported by a wealth of historical and other references, and I do not wish to dissent from any portion of it. But the Iowa law does not provide for a judicial investigation of the identity of the prisoner with the one previously convicted of a felony, as did the law in Washington, construed in State v. Peilen, referred to in the foregoing opinion. The fourteenth amendment to the federal Constitution provides that no state shall deprive any person of life, liberty, or property without due process of law. It seems so manifest to me that the law which provides that such operation (vasectomy or ligation of the Fallopian tubes) shall be performed by the physician of the institution or one selected by him upon any convict or inmate who has twice been convicted of a felony deprives the party in question of due process of law that it can scarcely be discussed. Suppose a person had been twice convicted of a felony and has served his entire time, and should subsequently be an inmate of the penitentiary unconvicted of any crime, but simply held there for safe-keeping, this law in its strictness would require the prison physician to perform the operation upon him in person, or by some person selected by such physician. It seems to me that the victim of this operation is so clearly deprived under this statute of due process of law that an injunction must issue, and I, therefore, express no opinion upon the other interesting questions presented.